                 Case 20-10755-BLS              Doc 275        Filed 05/29/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

RAVN AIR GROUP, INC., et al.,1                            Case No. 20-10755 (BLS)

                  Debtors.                                (Jointly Administered)

                                                          Re: Docket No. 249



     ORDER AUTHORIZING THE OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS TO FILE UNDER SEAL CERTAIN INFORMATION CONTAINED IN
THE OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
 TO DEBTORS’ MOTION FOR ORDERS (I)(A) AUTHORIZING AND APPROVING
THE BIDDING PROCEDURES, (B) APPROVING PROCEDURES RELATED TO THE
    ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
LEASES, (C) APPROVING THE NOTICE PROCEDURES, (D) AUTHORIZING ENTRY
  INTO ONE OR MORE STALKING HORSE AGREEMENTS, AND (E) SETTING A
 DATE FOR THE SALE HEARING; AND (II) AUTHORIZING AND APPROVING (A)
  THE SALE OF CERTAIN ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES AND INTERESTS, (B) THE ASSUMPTION AND ASSIGNMENT OF
     CERTAIN CONTRACTS, AND (C) PAYMENT OF BID PROTECTIONS, IF
                            APPLICABLE

         Upon the motion (the “Motion”) of the Committee for entry of an order authorizing it to

redact and file under seal certain Confidential Information2 in connection with the Committee’s

Bid Procedures Objection and Newman Declaration; and the Court having reviewed the Motion;

and the Court having determined that the relief requested in the Motion is in the best interests of

the Debtors and their estates; and the Court having jurisdiction to consider the Motion and the

relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
  follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
  (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
  (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
  International Airport Road, Anchorage, AK 99502.
2
  Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.

73700719.1
              Case 20-10755-BLS          Doc 275     Filed 05/29/20     Page 2 of 3




dated as of February 29, 2012; and the Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2), and that the Committee consents to entry of a final order under Article

III of the United States Constitution; and the Court having found that venue of this proceeding

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that proper and adequate notice of the Motion has been given and that no other or further notice

is necessary; and upon the record herein; after due deliberation thereon; and good and sufficient

cause appearing therefor, it is hereby

         ORDERED, ADJUDGED AND DECREED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    The filed version of the redacted Debtors’ April 2020 presentation is approved as

filed in its current form as Exhibit 2 to the Newman Declaration on the docket at Docket No.249.

         3.    The Committee is authorized to file the unredacted version of the Debtors’ April

2020 presentation under seal.

         4.    The unredacted Debtors’ April 2020 presentation, and any information derived

from such shall remain confidential, be filed under seal, and shall be served on and made

available only to: (i) the Court; (ii) the Office of the United States Trustee; (iii) counsel to the

Debtors; (iv) counsel to BNP Paribas, as agent for the DIP Lenders and Prepetition Lenders; and

(vi) such other parties as ordered by this Court or as agreed to in writing by the Committee.

         5.    The Committee is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.




                                                 2
73700719.1
               Case 20-10755-BLS        Doc 275      Filed 05/29/20   Page 3 of 3




         6.    This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Order.




 Dated: May 28th, 2020 Wilmington,            BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Delaware                                     JUDGE




                                                 3
73700719.1
